Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 05/12/2021, with respect to rejection under 35 U.S.C. 103 and all of the double patenting rejections have been fully considered and are persuasive.  The rejection of claims 41-68, 70-75, and 83-85 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 05/12/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is Hu The claimed injectable formulations having a weight ratio of solvent to oil greater than 1 and less than about 19 exhibit functional properties desirable for extended release compositions and provide unexpected improvements over alternative formulations, such as those disclosed in Hu. For instance, Hu reports that its Example 1 formulation has a half-life of about 24 hours following oral administration to beagle dogs. Hu at col. 5, line 55 to col. 6, line 65, and Table 1. In contrast, as reported in the specification, the claimed formulations can have

least about 2-3 times longer than the nalbuphine half-life in Hu’s formulations. Nothing
in Hu suggested such benefits. Nor did the cited secondary references suggest the unexpectedly superior extended release properties that Applicant observed for the claimed invention. In fact,
based on the teachings of Speck, one skilled in the art would have expected the exact
opposite result from the claimed invention, since Speck’s formulation, which had a
weight ratio lower than Hu’s formulation (0.39 vs. 1.00, respectively), exhibited a longer
duration of activity than Hu’s formulation (13 weeks vs. 23.9 + 3.0 hours, respectively).
See Hu at Table 1. Thus, one skilled in the art would have expected the claimed weight
ratios, which are even higher than in Hu’s formulation, to exhibit a shorter duration of
activity than Hu’s formulation. Therefore, the instant claims are novel and nonobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 41-68, 70-75, and 83-85 are allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/             Primary Examiner, Art Unit 1628